    Case 4:19-cr-00181-ALM-CAN Document 69 Filed 07/26/21 Page 1 of 1 PageID #: 167


                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


     UNITED STATES OF AMERICA                             §
                                                          §
     VS.                                                  §      Criminal No 4:19-CR-181 ALM
                                                          §
     CONRAD ROCKENHAUS                                    §


                    ORDER ADOPTING REPORT AND RECOMMENDATON
                        OF UNITED STATES MAGISTRATE JUDGE

             Before the Court is a Report and Recommendation of the United States Magistrate

     Judge regarding Defendant’s competency for trial. The parties have not filed objections to the

     Report.

             Having conducted an independent review, the Court concludes that Defendant is

     competent to stand trial because Defendant is able to understand the nature and consequences

     of the proceedings against him, and able to assist his attorney in his defense.

             It is therefore ORDERED that the Report and Recommendation of the United States
.
     Magistrate Judge on Defendant’s competency to stand trial is ADOPTED. It is further

     ORDERED that Defendant, Robert Allen Hall, is competent. The speedy trial time is

     excluded from August 6, 2020, until the date of this Order.

           SIGNED this 26th day of July, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
